Case 2:19-cv-01479-PA-PLA Document 21 Filed 05/24/19 Page 1 of 1 Page ID #:61

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                                                  CASE NUMBER:


 BEVERLY J. BAKER                                                   2:19−cv−01479−PA−PLA
                                                  Plaintiff(s),

          v.
 NELSON AND KENNARD
                                                                    NOTICE TO FILER OF DEFICIENCIES IN
                                                Defendant(s).       ELECTRONICALLY FILED DOCUMENTS




 PLEASE TAKE NOTICE:

 The following problem(s) have been found with your electronically filed document:

 Date Filed:         5/23/2019
 Document Number(s):                 20
 Title of Document(s):              Notice of Voluntary Dismissal
 ERROR(S) WITH DOCUMENT:

 Notice is seeking to dismiss a party not associated with this case.




 Other:

 Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
 document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
 notice unless and until the Court directs you to do so.


                                                 Clerk, U.S. District Court

 Dated: May 24, 2019                             By: /s/ Margo Mead margo_mead@cacd.uscourts.gov
                                                    Deputy Clerk

 cc: Assigned District Judge and/or Magistrate Judge

     Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.



 G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
